DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 9/24/2020 filling of Application 17/031,623.  Claims 1-20 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 were subject to a restriction requirement.  The Applicant elected Claims 1-15.  Claims 16-20 are withdrawn from consideration.  Applicant’s election without traverse of these claims in an interview held on September 23, 2022 is acknowledged.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a correlation engine and a landscape engine in claim 1; and a tag linking engine.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Para. 77 of the Applicant specification discloses “the correlation engine 108, the tag linking engine 110, the landscape engine 112, and/or other components in the technology opportunity mapping system 100 (FIG. 1) may reside on a server in a client/server system, on a user mobile device, or on any device on the network and operate in a decentralized manner. One or more components of the technology opportunity mapping system 100 (FIG. 1) may also reside in a controller virtual machine (VM) or a hypervisor in a VM computing environment.“
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-9 are directed toward a system for evaluating technology offerings.  Claims 10-15 are directed toward a method for generating and interactive technology map.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of evaluating technology offerings which falls into the abstract idea categories of certain methods of organizing human activity and mental processes.  The elements of Claim 1 that represent the Abstract idea include:
A system for evaluating technology offerings of one or more companies, the system comprising: 
return one or more available technologies from the database based on a correlation between one or more technology parameters identifying technology types for evaluation and the one or more tags associated with the one or more technologies; 
group the one or more technologies based on tags.

The 2019 PEG states certain method of organizing human activity including Fundamental economic principles or practices and business relations are abstract.  The instant claims are directed to evaluating technology offerings of companies which is a fundamental business practice.  
Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the identifying on a correlation between one or more technology parameters identifying technology types for evaluation and the one or more tags and grouping technologies base on tags are drawn to observation and evaluation.  As such, the claim recites at least one abstract idea. 

Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
a database including a plurality of technologies, each of the plurality of technologies being associated with one or more tags categorizing the technology; 
a correlation engine;
a landscape engine configured to display on the user interface and to generate an interactive technology opportunity map for display on the user interface.
However, the engines are disclosed as residing on a server in a client/server system and are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further, a database including a plurality of technologies, each of the plurality of technologies being associated with one or more tags is considered insignificant pre-solution activity.   MPEP 2105.05(g) explains that Examiners should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited database string the recited data  is well known and does not meaningfully limit the claim.
Similarly, MPEP 2106.05(g) states that:
 an example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent

In the instant case, the display of the results of an analysis (the broadly recited interactive map) is not meaningfully different from the post solution activity of a printer that is used to output a report of fraudulent transactions, as  both the instant case and the example cited in the MPEP merely output the result of an analysis in a manner that is not integrated into the claim as a whole.  
Additionally, the display of an interactive map is recited broadly.  This additional element also amounts to a mere display of information.  For example, analyzed data is merely output on an interactive  map.  
When viewing the generic display and data storage in combination with the generic computer does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Further, the database is recited broadly in the claims.   MPEP 2106.05(d) states storing and retrieving information in memory is considered well-known and conventional as established by the MPEP and relevant case law (see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Further Claims 2-9 further limit the mental processes and methods of human activity already addressed in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-10 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a method, computer program product or system, for example, would be subject to the same analysis.  As such, claims 10-15 are also rejected.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nasukawa US 2008/0288309 A1.

As per Claim 1 Nasukawa teaches a system for evaluating technology offerings of one or more companies, the system comprising: 
a database including a plurality of technologies, each of the plurality of technologies being associated with one or more tags categorizing the technology;  (Nasukawa para. 3 teaches a technique of automating evaluation and analysis of technical literatures through computer processing is disclosed, for example, in Japanese Patent Application Laid-open Publication Number 2005-149346. In accordance with a technique disclosed in JPA-2005-149346, keywords or keyword candidates are automatically extracted from literature information. Then, through the analysis of these keywords with a statistical technique, symbols corresponding to the respective keywords are arranged on a two-dimensional plane, and also the presence of all the literature is expressed as a distribution density on the same two-dimensional plane.  Para. 6 teaches a technical literature storage unit, a describing section extracting unit, a keyword storage unit, a technical phrase extraction unit and an analyzed data storage unit. The technical literature storage unit stores a plurality of technical literatures having a problem describing section in which a problem to be solved is described, and an effect describing section in which an effect to be achieved by proposed solving means is described. The describing section extracting unit extracts the problem describing section and the effect describing section from each of the plurality of technical documents. The keyword storage unit stores a plurality of keywords that are used as keys to extract technical phrases each indicating a matter to be achieved by a technology described in each of the plurality of technical documents. The analyzed data storage unit stores the technical phrases extracted from the problem describing section in association with a first attribute indicating that the technical phrase represents a matter to be achieved in the near future. In addition, the analyzed data storage unit stores the technical phrases extracted from the effect describing section in association with a second attribute indicating that the technical phrase represents a matter to be achieved in the far future.  The Examiner considers the keyword to be tags categorizing the technology)

a correlation engine configured to return one or more available technologies from the database based on a correlation between one or more technology parameters identifying technology types for evaluation and the one or more tags associated with the one or more technologies;  (Nasukawa para. 45 teaches e technical phrase extraction unit 155 reads out the first list from the keyword storage unit 115, and extracts a technical phrase from each of multiple problem describing sections and multiple effect describing sections with reference to the multiple keywords listed in the first list. Here, the problem describing sections and the effect describing sections have been already analyzed in terms of morpheme and syntax by the preprocessing unit 150. To be more precise, the technical phrase extraction unit 155 checks words in the problem describing section or the effect describing section from the beginning, thereby searching for a phrase matching with any of the keywords listed in the first list. Upon detection of the phrase matching with the listed keyword, the technical phrase extraction unit 155 retraces the sentence, and picks up words related to the keyword within a dependency range with a depth predetermined by a person in charge (simply called an operator, below). More precisely, from the problem describing section or the effect describing section, the technical phrase extraction unit 155 extracts, as the technical phrase to be extracted, a phrase within the dependency range with the predetermined depth, the range ending with the keyword.  The Examiner considers keywords to be tags)
a landscape engine configured to group the one or more technologies based on tags for display on the user interface and to generate an interactive technology opportunity map for display on the user interface.  ( Nasukawa para. 79 FIG. 7 shows an example of the technology map that is generated for the technical field of "robot" by the technology map generation unit 175. In FIG. 7, the horizontal axis indicates an achievement time to be required to achieve a matter indicated by each technical phrase. The vertical axis indicates a business impact to be made when the matter indicated by the technical phrase is put into practice. Arrows 250 and 260 each indicate that the names of multiple technical phrases joined together with the arrow are extracted from one technical literature. Thus, these arrows make it possible to know that these technical phrases indicate matters enabled in the near or far future by the implementation of the same technology. Moreover, an oval 255 indicates that these technical phrases are extracted from the same technical literature and are set to have the same attribute. Note that, the effectiveness of the technology projection supporting method of the present invention will be described later by using the technology map that is automatically and actually generated with this method.)

As per Claim 2 Nasukawa teaches the system of claim 1, further comprising: a tag linking engine configured to identify similar tags and to create an association between the similar tags, wherein the landscape engine is further configured to group the one or more technologies based on the association between the similar tags.  (Nasukawa para. 64 teaches specifically, on condition that a selected technical phrase includes at least one of words listed in the third list, the impact determination unit 165 gives the technical phrase a third attribute indicating a high business impact. In contrast, on condition that a selected technical phrase does not include any of words listed in the third list, the impact determination unit 165 gives the technical phrase a fourth attribute indicating a low business impact. This is because a word having a low correlation value in technical literature in a specific technical field can be considered as a word having a weak relationship with the specific technical field, whereby the appearance of such a word indicates a new direction of technology application that has never been considered to be related to the specific technical field.  Further, para. 79 teaches  FIG. 7 shows an example of the technology map that is generated for the technical field of "robot" by the technology map generation unit 175. In FIG. 7, the horizontal axis indicates an achievement time to be required to achieve a matter indicated by each technical phrase. The vertical axis indicates a business impact to be made when the matter indicated by the technical phrase is put into practice. Arrows 250 and 260 each indicate that the names of multiple technical phrases joined together with the arrow are extracted from one technical literature. Thus, these arrows make it possible to know that these technical phrases indicate matters enabled in the near or far future by the implementation of the same technology. Moreover, an oval 255 indicates that these technical phrases are extracted from the same technical literature and are set to have the same attribute. Note that, the effectiveness of the technology projection supporting method of the present invention will be described later by using the technology map that is automatically and actually generated with this method.)

As per Claim 3 Nasukawa teaches the system of claim 1, wherein the interactive technology opportunity map includes individual blocks representing groups of the one or more technologies. (see Nasukawa Fig. 4(a))

As per Claim 10 Nasukawa teaches a method for generating an interactive technology opportunity map, the method comprising: identifying one or more technology parameters; (Nasukawa para. 54 teaches method applicable to any kind of technical literature is to limit inputted technical documents to those including a certain character string representing a technical field (such as "speech recognition" or "robot") desired as a survey target.)
returning one or more technologies based on a correlation between the one or more technology parameters and one or more tags associated with a plurality of technologies;  Nasukawa para. 62-65 teaches FIG. 4B shows one example of the third list in the case where the specific technical field is "robot." Here the same conditions are as those described for the second list shown in FIG. 3. In addition, a set of nouns and compound words appearing in the problem describing sections in technical documents of the technical field of "robot" is used as the set of nouns and compound words (the oval 215) appearing in the technical documents in the specific technical field. The range for the oval 215 is narrowed down in order to prevent the third list from including words irrelevant to the determination of a business impact. In addition, apparently irrelevant words such as "koto (thing)" may be defined in advance and thereby excluded from the obtained third list. From the field-by-field noteworthy word storage unit 125, the impact determination unit 165 reads out the third list of the technical field designated by the operator through the input unit 185. Then, with reference to words listed in the third list, the impact determination unit 165 determines the business impact to be made (also simply called a business impact, below) by each of matters indicated by multiple technical phrases selected by the specific field selection unit 160.  Specifically, on condition that a selected technical phrase includes at least one of words listed in the third list, the impact determination unit 165 gives the technical phrase a third attribute indicating a high business impact. In contrast, on condition that a selected technical phrase does not include any of words listed in the third list, the impact determination unit 165 gives the technical phrase a fourth attribute indicating a low business impact. This is because a word having a low correlation value in technical literature in a specific technical field can be considered as a word having a weak relationship with the specific technical field, whereby the appearance of such a word indicates a new direction of technology application that has never been considered to be related to the specific technical field.  The impact determination unit 165 additionally records the attribute information indicating the thus set business impact, for example, at the head or end of the original technical literature. Instead, the impact determination unit 165 may additionally record the information in the aforementioned file for analysis result.
grouping the one or more returned technologies; and 
generating an interactive technology opportunity map for display on a user interface, the interactive technology opportunity map displaying the grouped one or more returned technologies.  (Nasukawa para. 79 FIG. 7 shows an example of the technology map that is generated for the technical field of "robot" by the technology map generation unit 175. In FIG. 7, the horizontal axis indicates an achievement time to be required to achieve a matter indicated by each technical phrase. The vertical axis indicates a business impact to be made when the matter indicated by the technical phrase is put into practice. Arrows 250 and 260 each indicate that the names of multiple technical phrases joined together with the arrow are extracted from one technical literature. Thus, these arrows make it possible to know that these technical phrases indicate matters enabled in the near or far future by the implementation of the same technology. Moreover, an oval 255 indicates that these technical phrases are extracted from the same technical literature and are set to have the same attribute. Note that, the effectiveness of the technology projection supporting method of the present invention will be described later by using the technology map that is automatically and actually generated with this method.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasukawa US 2008/0288309 A1 over Okamoto US 2016/0085844 A1.

As per Claim 8 Nasukawa teaches the system of claim 1, wherein the correlation engine is further configured to identify one or more candidate tags based on the received technology parameters.  (para. 3 teaches a technique of automating evaluation and analysis of technical literatures through computer processing is disclosed, for example, in Japanese Patent Application Laid-open Publication Number 2005-149346. In accordance with a technique disclosed in JPA-2005-149346, keywords or keyword candidates are automatically extracted from literature information. Then, through the analysis of these keywords with a statistical technique, symbols corresponding to the respective keywords are arranged on a two-dimensional plane, and also the presence of all the literature is expressed as a distribution density on the same two-dimensional plane.  The Examiner considers candidate keyword to be candidate tags)
Nasukawa does not teach display the one or more candidate tags on the user interface  However,  Okamoto para. 49 teaches he display unit 704 displays thereon various screens such as an input screen of a search query, screen of a search result, and the like. For example, as shown in FIG. 2A, the display unit 704 displays a screen presenting a plurality of tags serving as search query candidates to the user. The tag input unit 701 accepts a tag selected by the user from among the presented tags. The search unit 703 searches the registered content items to each of which a registered tag coincident with the selected tag is added from the content storage unit 702. The display unit 704 displays a screen presenting a list of registered content items obtained as a result of the search.  A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  In the instant case, Okamoto is reasonable pertinent to the problem faced by the inventor (i.e. enhancing search potential while allowing the user to have the flexibility to personally add a tag to the content.)  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Nasukawa to include display the one or more candidate tags on the user interface as taught by Okamoto to enhance search potential while allowing the user to have the flexibility to personally add a tag to the content (see para. 4).
	

As per Claim 9 Nasukawa does not teach the system of claim 8, wherein the correlation engine is further configured to receive a selection of one or more of the candidate tags and to return technologies associated with the selected one or more of the candidate tags.  However,  Okamoto para. 49 teaches he display unit 704 displays thereon various screens such as an input screen of a search query, screen of a search result, and the like. For example, as shown in FIG. 2A, the display unit 704 displays a screen presenting a plurality of tags serving as search query candidates to the user. The tag input unit 701 accepts a tag selected by the user from among the presented tags. The search unit 703 searches the registered content items to each of which a registered tag coincident with the selected tag is added from the content storage unit 702. The display unit 704 displays a screen presenting a list of registered content items obtained as a result of the search. A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325 and MPEP 2141.01(a).  In the instant case, Okamoto is reasonable pertinent to the problem faced by the inventor (i.e. enhancing search potential while allowing the user to have the flexibility to personally add a tag to the content.)  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Nasukawa to include display wherein the correlation engine is further configured to receive a selection of one or more of the candidate tags and to return technologies associated with the selected one or more of the candidate tags as taught by Okamoto to enhance search potential while allowing the user to have the flexibility to personally add a tag to the content (see para. 4).

Claim(s) 11-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Nasukawa US 2008/0288309 A1 over Lee US 2012/0278244 A1.

As per Claim 11 Nasukawa does not teach the method of claim 10, wherein the one or more available technologies are returned further based one or more characteristics of entities associated with the plurality of technologies.  Lee 103 the "compare" category of lenses is designed to permit a user to compare various assets or portfolios to one another. The compare category allows, for example, executives to benchmark their own portfolios against those of others. In the "compare" category, an inventor lens is shown to help users identify key inventors in particular companies or technology areas. A patent portfolio lens is also found in the "compare" category to examine patent portfolios of individual companies to ascertain a patent landscape of those companies, or of technology areas to evaluate top companies in the space.
White 38 Referring now to FIG. 8, a flow diagram illustrates a process for mapping a company's businesses to technology to patents and other corporate technical documents. In the flow diagrams of FIG. 8, the rectangular elements are herein denoted "processing blocks" (typified by element 302) and can represent computer software instructions or groups of manual procedures. The diamond shaped elements in the flow diagrams are herein denoted "decision blocks" (typified by element 318) and can represent computer software instructions or groups of procedures which affect the operation of the processing blocks. Alternatively, the processing blocks represent steps performed by functionally equivalent manual operations. Both Nasukawa and Lee are directed to analyzing intellectual property. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the Applicant’s invention to modify the teachings of Nasukawa to include wherein the one or more available technologies are returned further based one or more characteristics of entities associated with the plurality of technologies as taught by Lee to more easily assist in evaluating innovation (as suggested by para 4).

As per Claim 12 Nasukawa does not teach the method of claim 11, wherein the one or more characteristics of entities associated with the plurality of technologies include a performance metric for the entities associated with the plurality of technologies.  Lee para. 89 teaches  FIG. 16 further shows a graphical element 1620 that shows the share of patents owned by the largest holders of patents within a particular group, such as a patent class. This is determined by computing percentage of patents in the class based at least in part on ownership (e.g., assignment). The graphical element 1630 provides a visual show of number of patents filed and issued versus time for a given class. This information may provide insights as to whether the particular technology is still new or early in the innovation cycle or has matured.

As per Claim 13 Nasukawa does not teach the method of claim 10, wherein the one or more technology parameters are grouped based on characteristics of entities associated with the plurality of technologies.  Lee para. 89 teaches  FIG. 16 further shows a graphical element 1620 that shows the share of patents owned by the largest holders of patents within a particular group, such as a patent class. This is determined by computing percentage of patents in the class based at least in part on ownership (e.g., assignment). The graphical element 1630 provides a visual show of number of patents filed and issued versus time for a given class. This information may provide insights as to whether the particular technology is still new or early in the innovation cycle or has matured.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683